DETAILED ACTION
Status of Claims
1.	This is a Non-final office action in response to communication received on June 05, 2020. Claims 1-20 are pending and examined herein.
Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Next using the 2019 Revised Patent Subject Matter Eligibility Guidances (hereinafter 2019 PEG) the rejection as follows has been applied.
	Under step 1, per MPEP 2106.03, claims 1-7 are a computer-implemented method; claims 8-14 are a system; and claims 15-20 are a non-transitory CRM. Thus, each claim 1-20, on its face, is directed to one of the statutory categories (i.e., useful process, machine, manufacture, or composition of matter) of 35 U.S.C. §101. 
	Under Step 2A Prong One, per MPEP 2106.04, prong one asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. While the terms "set forth" and "described" are thus both equated with "recite", their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diehr, 450 U.S. at 178 n. 2, 179 n.5, 191-92, 209 USPQ at 4-5 (1981), clearly stated a mathematical equation in the repetitively calculating step, and the claims in Mayo, 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012), clearly stated laws of nature in the wherein clause, such that the claims "set forth" an identifiable judicial exception. Alternatively, the claims in Alice Corp., 573 U.S. at 218, 110 USPQ2d at 1982, described the concept of intermediated settlement without ever explicitly using the words "intermediated" or "settlement."
	Next, per 2019 PEG, to determine whether a claim recites an abstract idea in Prong One, examiners are now to: (I) Identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (II) determine whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 PEG. If the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I, analysis should proceed to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
(I) Abstract recitation, note recitation that is not underlined or non-underlined recitation, as per claims 1-20  is as follows: 
1. A computer-implemented method for predicting an outcome of a large-scale product test, the method comprising: generating, by a processor, a machine learning model using an initial dataset indicating an initial set of results of (i) a set of large-scale products tested according to the large-scale product test, and (ii) a set of small-scale products tested according to a small-scale product test; accessing, by the processor, an additional set of small-scale results of a product tested according to the small-scale product test; inputting, by the processor, the additional set of results into the machine learning model; and after inputting the additional set of results into the machine learning model, outputting, by the processor, a result from the machine learning model, the result predicting an outcome of the product tested according to the large-scale product test.  
2. The computer-implemented method of claim 1, wherein the large-scale product test is a large-scale cable fire test, the small-scale product test is a small-scale cable fire test, the product is a cable, and the set of large-scale products is a set of large-scale cables.  
3. The computer-implemented method of claim 1, wherein the small-scale product test is administered by a cone calorimeter.  
4. The computer-implemented method of claim 1, wherein generating the machine learning model comprises: training, by the processor, the machine learning model using a training set indicating the initial set of results of (i) the set of large-scale products tested according to the large-scale product test, and (ii) the set of small-scale products tested according to the small-scale product test; and validating, by the processor, the machine learning model using a validation set indicating an additional set of results of (i) the set of large-scale products tested according to the large-scale product test, and (ii) the set of small-scale products tested according to the small-scale product test.  
5. The computer-implemented method of claim 1, wherein the training set at least partially overlaps with the validation set.  
6. The computer-implemented method of claim 1, further comprising: displaying, in a user interface, the result from the machine learning model.  
7. The computer-implemented method of claim 1, wherein outputting the result from the machine learning model comprises: outputting a set of values associated with a set of parameters; comparing the set of values to a set of threshold values for the set of parameters; and based on comparing the set of values to the set of threshold values, determining the result predicting the outcome of the product tested according to the large-scale product test.  
8. A system for predicting an outcome of a large-scale product test, the system comprising: a processor; a memory storing data associated with a machine learning model; and a non-transitory computer-readable memory interfaced with the processor, and storing instructions thereon that, when executed by the processor, cause the processor to: generate the machine learning model using an initial dataset indicating an initial set of results of (i) a set of large-scale products tested according to the large-scale product test, and (ii) a set of small-scale products tested according to a small-scale product test, access an additional set of small-scale results of a product tested according to the small-scale product test, input the additional set of results into the machine learning model, and after inputting the additional set of results into the machine learning model, output a result from the machine learning model, the result predicting an outcome of the product tested according to the large-scale product test.  
9. The system of claim 8, wherein the large-scale product test is a large-scale cable fire test, the small-scale product test is a small-scale cable fire test, the product is a cable, and the set of large-scale products is a set of large-scale cables.  
10. The system of claim 8, wherein the small-scale product test is administered by a cone calorimeter.  
11. The system of claim 8, wherein to generate the machine learning model, the processor is configured to: train the machine learning model using a training set indicating the initial set of results of (i) the set of large-scale products tested according to the large-scale product test, and (ii) the set of small-scale products tested according to the small-scale product test, and validate the machine learning model using a validation set indicating an additional set of results of (i) the set of large-scale products tested according to the large-scale product test, and (ii) the set of small-scale products tested according to the small-scale product test.  
12. The system of claim 8, wherein the training set at least partially overlaps with the validation set.  
13. The system of claim 8, further comprising: a user interface; wherein the non-transitory computer-readable memory stores additional instructions thereon that, when executed by the processor, further cause the processor to: cause the user interface to display the result from the machine learning model.  
14. The system of claim 8, wherein to output the result from the machine learning model, the processor is configured to: output a set of values associated with a set of parameters, compare the set of values to a set of threshold values for the set of parameters, and based on comparing the set of values to the set of threshold values, determine the result predicting the outcome of the product tested according to the large-scale product test.  
15. A non-transitory computer-readable storage medium having stored thereon a set of instructions, executable by a processor, for predicting an outcome of a large-scale product test, the instructions comprising: instructions for generating a machine learning model using an initial dataset indicating an initial set of results of (i) a set of large-scale products tested according to the large-scale product test, and (ii) a set of small-scale products tested according to a small-scale product test; instructions for accessing an additional set of small-scale results of a product tested according to the small-scale product test; instructions for inputting the additional set of results into the machine learning model; and instructions for, after inputting the additional set of results into the machine learning model, outputting a result from the machine learning model, the result predicting an outcome of the product tested according to the large-scale product test.  
16. The non-transitory computer-readable storage medium of claim 15, wherein the large- scale product test is a large-scale cable fire test, the small-scale product test is a small-scale cable fire test, the product is a cable, and the set of large-scale products is a set of large-scale cables.  
17. The non-transitory computer-readable storage medium of claim 15, wherein the instructions for generating the machine learning model comprise: instructions for training the machine learning model using a training set indicating the initial set of results of (i) the set of large-scale products tested according to the large-scale product test, and (ii) the set of small-scale products tested according to the small-scale product test; and instructions for validating the machine learning model using a validation set indicating an additional set of results of (i) the set of large-scale products tested according to the large-scale product test, and (ii) the set of small-scale products tested according to the small-scale product test.  
18. The non-transitory computer-readable storage medium of claim 15, wherein the training set at least partially overlaps with the validation set.  
19. The non-transitory computer-readable storage medium of claim 15, wherein the instructions further comprise: instructions for displaying, in a user interface, the result from the machine learning model.  
20. The non-transitory computer-readable storage medium of claim 15, wherein the instructions for outputting the result from the machine learning model comprise: instructions for outputting a set of values associated with a set of parameters; instructions for comparing the set of values to a set of threshold values for the set of parameters; and instructions for, based on comparing the set of values to the set of threshold values, determining the result predicting the outcome of the product tested according to the large-scale product test.  
	Further, the underlined recitation represents additional elements which are evaluated further under step 2A prong two and step 2B analysis.
	(II) Thus, based on the foregoing abstract recitation, the claims recite an abstract idea of evaluating product testing data via a model such that outcome of the product tested according to the large-scale product test can be predicted which is mental processes as it observes, evaluates (analyzes data via model), judges and formulates opinion (or predicts an outcome) and mathematical concepts (as the analysis is dependent on evaluation of data via model). 
	The phrase "Mental processes" applies to concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Further, see MPEP 2106.04(a)(2) III. A-D.
	The phrase "Mathematical concepts" applies to mathematical relationships, mathematical formulas or equations, mathematical calculations. Further, see MPEP 2106.04(a)(2) I. A-C.
	Therefore, the identified limitations fall within the subject matter groupings of abstract ideas enumerated in Section I of 2019 PEG, thus analysis now proceeds to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
	Under Step 2A Prong Two, per MPEP 2106.04, prong two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).
	Next, per 2019 PEG, Prong Two represents a change from prior guidance. The analysis under Prong Two is the same for all claims reciting a judicial exception, whether the exception is an abstract idea, a law of nature, or a natural phenomenon. Examiners evaluate integration into a practical application by: (I) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (II) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.
	Accordingly, the examiner will evaluate whether the claims recite one or more additional element(s) that integrate the exception into a practical application of that exception by considering them both individually and as a whole. 
	The claim elements in addition to the abstract idea, i.e. additional elements, as noted above via underlining would ...]
	As would be readily apparent to a person having ordinary skill in the art (hereinafter PHOSITA), the additional elements are generic computing components. The additional elements are simply utilized as generic tools to implement the abstract idea or plan as "apply it" instructions (see MPEP 2106.05(f)). The additional elements are generic as they are described at a high level of generality, see at least as-filed Figs. 1A, 1B, and their associated disclosure. Further, the claims appear to be implementing a known way to test such as NFPA 262 to make use of machine learning to predict outcome, see at least as-filed spec. paras. [0003]-[0005]. The processor executing the "apply it" instruction makes use of product test data to train a machine learning model which is described at a high level of generality, see at least as-filed spec. paras. [0016] and [0031]-[0032]. Furthermore, the processor executing "apply it" instructions is further connected to one or more additional computing devices merely sending/receiving data over a network, note receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014). Product test data obtained via device such as cone calorimeter is considered insignificant extra solution activity (see MPEP 2106.05(g)). Thus, the process is similar to collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group) - certain result here is a predicted outcome. The abstract idea is intended to be merely carried out in a technical or virtual environment such as collecting data via a network and analyzing data via a generic processor based on machine learning model (which is a field of use utilized to evaluate and predict an outcome) (see MPEP 2106.05(h)).
	Accordingly, viewed as a whole, these additional claim element(s) do not provide any additional element that integrates the abstract idea (prong one), into a practical application (prong two) upon considering the additional elements both individually and as a combination or as a whole as they fail to provide: an additional element that reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; or an additional element that implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; or an additional element that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception, again, in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception as explained above.
	Thus, the abstract idea of evaluating product testing data via a model such that outcome of the product tested according to the large-scale product test can be predicted (prong one) is not integrated into a practical application upon consideration of the additional element(s) both individually and as a combination (prong two).
	Therefore, under step 2A, the claims are directed to the abstract idea, and require further analysis under Step 2B.
	Under step 2B, per MPEP 2106.05, as it applies to claims 1-20, the Examiner will evaluate whether the foregoing additional elements analyzed under prong two, when considered both individually and as a whole  provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). The abstract idea of evaluating product testing data via a model such that outcome of the product tested according to the large-scale product test can be predicted - has not been applied in an eligible manner. The claim elements in addition to the abstract idea are simply being utilized as generic tools to execute "apply it" instructions as they are described at a high level of generality. Additionally, the abstract idea is intended to be merely carried out in a technical environment, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (Id. or note step 2A prong two).
	Regarding, insignificant solution activity such as data gathering or post solution activity such as displaying on interface, the Examiner relies on court cases and publications that demonstrate that such a way to gather data and display information is indeed well-understood, routine, or conventional in the industry or art, at least note as follows:
	(i) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network) [similarly here user's data is received and based on analysis targeted promotions are to be transmitted over a network]; 
	(ii) (a) CN 110082391 A note "flame combustion performance test method of igniting furniture assembly". material property testing method-stage conventional horizontal and vertical combustion method, the oxygen index method, NBS smoke box method, thermal analysis and cone calorimeter method, the present stage commonly used is a cone calorimeter (CONE) method, according to GB/T 16172-2007 " heat release rate testing method of building material", and (b) Cone Calorimeter, The National Institute of Standards and Technology (NIST), June 5, 2014, https://www.nist.gov/laboratories/tools-instruments/cone-calorimeter; and

	(iii) Affinity v DirecTV - "The court rejected the argument that the computer components recited in the claims constituted an “inventive concept.” It held that the claims added “only generic computer components such as an ‘interface,’ ‘network,’ and ‘database,’” and that “recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.” Id. at 1324-25 (citations omitted). The court noted that nothing in the asserted claims purported to improve the functioning of the computer itself or “effect an improvement in any other technology or technical field.” Mortgage Grader, 811 F.3d at 1325 (quoting Alice, 134 S. Ct. at 2359)." [similarly here information is displayed on an interface, for instance see claims 6, 13, and 19].
	Next, in view of compact prosecution only further analysis per the Berkheimer Memo dated April 19, 2018 is being conducted as the following additional elements would be readily apparent as generic to a person having ordinary skill in the art (hereinafter PHOSITA), in other words analysis is similar to Berkheimer claim 1 and not claims 4-7 where there was "a genuine issue of material fact in light of the specification," nevertheless the Examiner finds the additional elements when considered both individually and as a combination to be well-understood, routine or conventional and expressly supports in writing as follows:
	(1) Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims." - [similarly here an algorithm or machine learning model is utilized to perform mathematical or statistical analysis of the product test data to predict outcome];
	(2) (a) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d, and (b) Determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 [similarly here product test data is utilized to train machine learning algorithm or model to estimate or predict an outcome]; and 
	(3) The Examiner provides citation to one or more publications as noting the well-understood, routine, conventional nature of machine learning as follows: 

i) Chandramouli,  Patent: US 8,442,683 note para. [0005]-[0007] and [0029]-[0033]; (ii) Lee, Pub. No.: US 2002/0107926 note para. [0020]; (iii) Kwok, Pub. No.: US 2002/0150295 note para. [0015]; (iv) Teller, Pub. No.: US 2004/0133081 [0236]-[0238]; (v) Agrawal and Srikant Patent No.: US 6546389 note "As recognized herein, the primary task of data mining is the development of models about aggregated data. Accordingly, the present invention understands that it is possible to develop accurate models without access to precise information in individual data records."; (vi) Deshpande et al., Pub. No.: US 2015/0134413 [0046] Using the target and input features, in step F3 of FIG. 1, a plurality of forecasting models are built for a product or a product category, a location, and a time window.  A plurality of forecasting models can be built using existing machine learning based methods and/or time-series forecasting methods, and using the standard training-testing-validation methods. In an exemplary embodiment, only the highest quality models with high quality (high accuracy, precision, recall, etc.) are retained.; [0078] The processing system forecasting engine 202 can also include a forecasting model building engine 224 and a forecast calculation engine 226. In the model building stage, target and input features based on a customer or a customer segment's past data are used to train, test, and validate different types of forecasting models using machine learning and/or time series forecasting based approaches.  Individual models are retained depending on the performance.  The output of plurality of these retained models can then be fused into a single model 228.  The fusion can be based on a rule-based approach or by assigning weights to individual model and combining those using ranking or combination techniques." (vii) Wei et al., Pub. No.: US 2015/0235260 [0080] Then, analysis module 532 may determine one or more predefined model(s) 546 based on event data 538 and the one or more targeting criteria. For example, analysis module 532 may use training and testing subsets of this information to generate one or more machine-learning models. The one or more  predefined model(s) 546 may allow estimates of the number of future events to be determined for terms 544 in the one or more targeting criteria 542.; (viii) Beatty, Pub. No.: US 2012/0166267 see [0177] note "the prediction of conversion rate is performed by a machine-learning system that is trained using historical purchase data available to the ad system. The training set contains instances of purchase/no purchase decisions and many data points about the (user, context, offer). For example, the training examples might contain the following data points about the offer that was made to a user: price of offer, % discount of offer, popularity of merchant, time of day, gender of user, income of user, interests of user, websites visited by user, categories of websites visited by user, search queries by user, category of business, number of friends that had purchased the offer, "closeness" of friends that had purchased the offer, physical distance between the user's home and the business, physical distance between the user's workplace and the business, the "cluster id" of the user (generated by a clustering algorithm that placed, and users into clusters based on similar attributes of preferences)."


	Therefore the claims here fail to contain any additional element(s) or combination of additional elements that can be considered as significantly more and the claims are rejected under 35 U.S.C. 101 for lacking eligible subject matter.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 		nonobviousness.
	Claims 1-4, 6-11, 13-17, and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim Dongil et al. (Pub. No.: KR20190060547A)  referred to hereinafter as Dongil, in view of Carcillo Magalie et al. (NPL: (2018). Fire behaviour of electrical cables in cone calorimeter: Influence of cables structure and layout. Fire Safety Journal. 99. 12-21. 10.1016/j.firesaf.2018.05.001) referred to hereinafter as Magalie.
	As per claims 1, 8, and 15, Dongil discloses
- as per claim 1, a computer-implemented method for predicting an outcome of a large-scale product test, the method comprising (see [0063]): 
- as per claim 8, a system for predicting an outcome of a large-scale product test, the system comprising: a processor; a memory storing data associated with a machine learning model; and a non-transitory computer-readable memory interfaced with the processor, and storing instructions thereon that, when executed by the processor, cause the processor to (see [0063]; [0069]-[0073]):
- as per claim 15, a non-transitory computer-readable storage medium having stored thereon a set of instructions, executable by a processor, for predicting an outcome of a large-scale product test, the instructions comprising (see [0063]; [0069]-[0073]):
(a) Dongil discloses generating, by a processor, a machine learning model using an initial dataset indicating an initial set of results of (i) a set of large-scale products tested according to the large-scale product test, and (ii) a set of small-scale products tested according to a small-scale product test (see Abstract note "a step of acquiring first data including quality inspection result data measured in at least one sensor installed in each of a plurality of processes and second data including process data; a step of preprocessing individual data of each of the first data and the second data; a step of integrating the preprocessed individual data to generate analysis target data; a step of preprocessing the analysis target data; a step of generating a failure prediction model based on the preprocessed analysis target data; a step of analyzing a failure cause as cause factors or failure cause factors through machine learning modeling or a decision making tree based on multiple variables"; [0009]-[0011]; [0024]-[0025]; [0027]-[0028]; [0036]-[0042]; [0055]-[0056] - thus these paragraphs teach plurality sets of test result data are inputted i.e. "individual data preprocessing is performed on the collected data, the data is integrated, and the integrated data is preprocessed as the analysis target data" which can be adjusted); 
(c) Dongil discloses inputting, by the processor, the [...] set of results into the machine learning model (see [0033]-[0042]; [0044]); and 
(d) Dongil discloses after inputting the [...] set of results into the machine learning model, outputting, by the processor, a result from the machine learning model, the result predicting an outcome of the product tested according to the large-scale product test (see [0041]; [0044]; [0058]-[0063])
	As per limitation (b), (c*), (d*) below, Dongil suggests integrating data sets and adjusting data sets as part of preprocessing, [0006], [0024]-[0025], [0028], [0042], [0050]-[0051], however Dongil expressly does not teach (b) accessing, by the processor, an additional set of small-scale results of a product tested according to the small-scale product test; (c*) [...] additional [...]; (d*) [...] additional [...].  
	Magalie teaches (b) accessing, by the processor, an additional set of small-scale results of a product tested according to the small-scale product test; (c*) [...] additional [...]; (d*) [...] additional [...] (see Magalie page 1 of 10 section "1. Introduction" first four paragraphs).
	Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Dongil's foregoing suggestions to incorporate Magalie's foregoing teachings with motivation to take into consideration additional small scale test data prior to performing large-scale tests which yield time and cost savings, see at least Magalie page 1 of 10 section "1. Introduction" first two paragraphs.
As per claims 2, 9, and 16, Dongil in view of Magalie teaches the claim limitations of claims 1, 8, and 15 respectively. Dongil suggests product testing, [0042], [0048]-[0051], however Dongil expressly does not teach wherein the large-scale product test is a large-scale cable fire test, the small-scale product test is a small-scale cable fire test, the product is a cable, and the set of large-scale products is a set of large-scale cables. Magalie teaches wherein the large-scale product test is a large-scale cable fire test, the small-scale product test is a small-scale cable fire test, the product is a cable, and the set of large-scale products is a set of large-scale cables (see Magalie page 1 of 10 section "1. Introduction" first four paragraphs).
	Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Dongil's foregoing suggestions to incorporate Magalie's foregoing teachings with motivation to perform testing on particular type of product, see at least Magalie page 1 of 10 section "1. Introduction" first four paragraphs. Additionally, this would be a simple substitution of one known element (generic product) for another (particular type of product e.g. cables) to obtain predictable results.
As per claims 3 and 10, Dongil in view of Magalie teaches the claim limitations of claims 1 and 8 respectively. Dongil suggests product testing, [0042], [0048]-[0051], however Dongil expressly does not teach wherein the small-scale product test is administered by a cone calorimeter. Magalie teaches wherein the small-scale product test is administered by a cone calorimeter (see page 1 of 10 section "1. Introduction" first four paragraphs; page 2 of 10 section 2.2. Cone calorimeter).
	Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Dongil's foregoing suggestions to incorporate Magalie's foregoing teachings with motivation to perform small scale test data prior to performing large-scale tests administered using a cone calorimeter which is an old and well-known technique to yield time and cost savings, see at least Magalie page 1 of 10 section "1. Introduction" first two paragraphs.
As per claims 4, 11, and 17, Dongil in view of Magalie teaches the claim limitations of claims 1, 8, and 15 respectively. Dongil teaches wherein generating the machine learning model comprises: training, by the processor, the machine learning model using a training set indicating the initial set of results of (i) the set of large-scale products tested according to the large-scale product test, and (ii) the set of small-scale products tested according to the small-scale product test; and [...] (i) the set of large-scale products tested according to the large-scale product test, and (ii) the set of small-scale products tested according to the small-scale product test (see Abstract note "a step of acquiring first data including quality inspection result data measured in at least one sensor installed in each of a plurality of processes and second data including process data; a step of preprocessing individual data of each of the first data and the second data; a step of integrating the preprocessed individual data to generate analysis target data; a step of preprocessing the analysis target data; a step of generating a failure prediction model based on the preprocessed analysis target data; a step of analyzing a failure cause as cause factors or failure cause factors through machine learning modeling or a decision making tree based on multiple variables"; [0009]-[0011]; [0024]-[0025]; [0027]-[0028]; [0036]-[0042]; [0055]-[0056] - thus these paragraphs teach plurality sets of test result data are inputted i.e. "individual data preprocessing is performed on the collected data, the data is integrated, and the integrated data is preprocessed as the analysis target data" which can be adjusted).  
	Dongil suggests product testing, [0042], [0048]-[0051], however Dongil expressly does not teach [...] validating, by the processor, the machine learning model using a validation set indicating an additional set of results of [...]. Magalie teaches [...] validating, by the processor, the machine learning model using a validation set indicating an additional set of results of [...] (see page 5 of 10 entire section 3.1. Influence of test parameters on TTI). 
	Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Dongil's foregoing suggestions to incorporate Magalie's foregoing teachings with motivation to perform evaluation or validation by comparing predicted results with experimental data set to evaluate impact of a parameter such as cable thickness, see at least Magalie page 5 of 10 section 3.1. Influence of test parameters on TTI.
As per claims 6, 13, and 19, Dongil in view of Magalie teaches the claim limitations of claims 1, 8, and 15 respectively. Dongil teaches further comprising: displaying, in a user interface, the result from the machine learning model (see [0015]-[0016]; [0058]-[0063]).  
As per claims 7, 14, and 20, Dongil in view of Magalie teaches the claim limitations of claims 1, 8, and 15 respectively. Dongil teaches wherein outputting the result from the machine learning model comprises: outputting a set of values associated with a set of parameters; comparing the set of values to a set of threshold values for the set of parameters; and based on comparing the set of values to the set of threshold values, determining the result predicting the outcome of the product tested according to the large-scale product test (see Figs. 9-11 and their associated disclosure; [0041]-[0042] [0057]-[0063]).
 4.	Claims 5, 12, and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dongil in view of Magalie in view of Li et al. (Pub. No.: 2021/0209488) referred to hereinafter as Li.
As per claims 5, 12, and 18, Dongil in view of Magalie teaches the claim limitations of claims 1, 8, and 15 respectively. Dongil suggests [0042] and Magalie suggests see page 5 of 10 entire section 3.1. Influence of test parameters on TTI, however Dongil in view of Magalie expressly does not teach wherein the training set at least partially overlaps with the validation set. However in the same field of endeavor of product testing, Li teaches wherein the training set at least partially overlaps with the validation set (see [0051] note "A large number of training datasets used for the model training, validation datasets, and test datasets for testing a trained model all include the original image samples and corresponding marking information. The original image samples in the three datasets may completely overlap, partly overlap or don't overlap with each other. Accordingly, the training datasets, the verification datasets, and the test datasets may completely overlap, partly overlap or don't overlap with each other.").  
	Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Dongil in view of Magalie's foregoing suggestions to incorporate Li's foregoing teachings with motivation to at least partly use the same dataset as training and as validation, see at least Li [0051], because perhaps due to data scarcity associated with the product being tested.
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and all the references on PTO-892 Notice of Reference Cited should be duly noted by the Applicant as they can be subsequently used during prosecution.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPEN PATEL whose telephone number is (571)272-6519.  The examiner can normally be reached on Monday-Friday - 8:00am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIPEN M PATEL/Primary Examiner, Art Unit 3688